Robert J. Trainor, J.
By decision rendered on November 18, 1965 (48 Mise 2d 583), a conviction for speeding in violation of section 1-2-H of the Larchmont Village Ordinance, was reversed on the grounds that the record contained insufficient evidence of the speeding ordinance.
The testimony of the police officer on direct and cross-examination indicates the existence of signs defining the speed limit, placed at all entrances to the village, without further describing the physical makeup of the signs.
Section 1683 of the Vehicle and Traffic Law provides for the posting of signs defining the speed limit without making provision for greater specificity. Subdivisions (c) and (d) of section 1110 establish a legal presumption that a speed ordinance has been properly enacted when signs and traffic devices in approximate conformity with the Vehicle and Traffic Law have been erected.
The People are entitled to rely on the foregoing presumptions (Vehicle and Traffic Law, § 1110) and need not prove the enactment and filing of an ordinance in the absence of proof to the contrary by the defense. (People v. Kesten, 15 N Y 2d 857.)
Reargument of the appeal on which the aforesaid decision is based is granted and on the reargument the original decision is recalled and the judgment of conviction is affirmed.